Exhibit 10.96

AMENDMENT NO. 12 dated as of March 2, 2007 (this “Amendment”) to the Credit,
Security, Guaranty and Pledge Agreement dated as of August 31, 2001 as amended
by Amendments 1 through 11 thereto, dated as of December 14, 2001, December 31,
2001, March 29, 2002, May 14, 2002, February 5, 2003, August 4, 2003, October
28, 2004, March 1, 2005, March 21, 2006, April 28, 2006 and December 8, 2006,
among Crown Media Holdings, Inc. (the “Borrower”), the Guarantors named therein,
the Lenders referred to therein and JPMorgan Chase Bank, N.A. (formerly known as
JPMorgan Chase Bank), as Administrative Agent and as Issuing Bank for the
Lenders (the “Agent”) (as the same may be further amended, supplemented or
otherwise modified, the “Credit Agreement”).

INTRODUCTORY STATEMENT

WHEREAS, the Lenders have made available to the Borrower a credit facility
pursuant to the terms of the Credit Agreement;

WHEREAS, the Borrower and the Guarantors have requested that the Maturity Date
of the Credit Agreement be extended for one (1) year, and that the existing
Hallmark L/C be replaced with a new letter of credit issued by JPMorgan Chase
Bank, N.A., to be issued in the face amount of $130,000,000 in substantially the
same form as the existing Hallmark L/C.

NOW THEREFORE, the parties hereto hereby agree as follows:

Section 1.      Defined Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meaning given them in the Credit Agreement.

Section 2.      Amendments to Credit Agreement. Upon the Amendment Effective
Date (as defined below):

(A)      Article 1 of the Credit Agreement is hereby amended by deleting the
definitions of “Hallmark L/C” and “Maturity Date “ appearing therein and
inserting in lieu thereof the following replacement definitions:

““Hallmark L/C” shall mean an irrevocable letter of credit issued to the Agent
by Citibank, N.A. in the amount of the Total Commitment as credit support for
the Obligations of the Borrower, substantially in the form of Exhibit R hereto
or a replacement irrevocable letter of credit issued to the Agent by JPMorgan
Chase Bank, N.A. in substantially the form of Exhibit R-l hereto.”

““Maturity Date” shall mean May 31, 2008.”

(B)       Article of the Credit Agreement is hereby further amended by adding
the following definition of “Amendment No. 12 Effective Date” in appropriate
alphabetical order:


--------------------------------------------------------------------------------


                                                                                                                                         
““Amendment No. 12 Effective Date” shall the Amendment Effective Date, as such
term is defined in that certain Amendment No. 12 dated as of March 2, 2007 to
this Credit Agreement.”

(C)       The Credit Agreement is hereby modified by deleting the phrase “as of
the date hereof” where such phrase appears in Sections 3.1(c), 3.6(a), 3.6(b),
3.17(b), 3.23 and 3.25, and inserting in lieu thereof the phrase “as of the
Amendment No. 12 Effective Date”.

(D)      The Credit Agreement is hereby modified by deleting the phrase “on the
date hereof” where such phrase appears in Sections 3.7(a), 3.7(b), 3.10 and
8.3(a), and inserting in lieu thereof the phrase “as of the Amendment No. 12
Effective Date”.

(E)       The Credit Agreement is hereby modified by deleting the phrase “as of
the Closing Date” where such phrase appears in Sections 3.18(a) and 3.18(b), and
inserting in lieu thereof the phrase “as of the Amendment No. 12 Effective
Date”.

(F)        Sections 3.7(a) and 3.7(b) of the Credit Agreement are hereby
modified by deleting the phrase “on a pro forma basis after giving effect to the
acquisition contemplated by the HEDC Purchase Agreement” appearing therein.

(G)       Section 3.7(b) of the Credit Agreement is hereby amended by deleting
the final sentence appearing therein.

(H)       Section 3.17(b) of the Credit Agreement is hereby amended by deleting
the sentence “The Credit Parties have delivered or made available to the Agent a
true and complete copy of each agreement described on Schedule 3.17, including
all exhibits and schedules.” appearing therein.

(I)         Section 6.1 of the Credit Agreement is hereby amended by inserting
the following language immediately prior to the end thereof: “provided, that to
the extent that any Indebtedness which was incurred as permitted by clauses 6.1
(i)-(iv) or 6.1 (v)-(xii) is also described on Schedule 3.18(a) (as updated on
the Amendment No. 12 Effective Date), the inclusion of such Indebtedness on such
updated Schedule 3.18(a) shall not re-set any relevant baskets under Section 6.1
or permit the incurrence of any Indebtedness beyond that described in clauses
6.1 (i)-(iv) or 6.1 (v)-(xii)”

(J)        Section 12.1 of the Credit Agreement is hereby modified by (1)
deleting the “and” appearing at the end of clause (xi) thereof, (2) replacing
the period appearing at the end of clause (xii) thereof with, “and” and (3)
inserting at the end thereof the following new clause (xiii):

“(xiii) to accept a replacement Hallmark L/C in substantially the form of
Exhibit R-l in replacement for the existing Hallmark L/C in the form of Exhibit
R, and to surrender the existing Hallmark L/C in connection therewith.”

(K)       The Credit Agreement is hereby modified by adding the a new “Exhibit
R-1 — Form of Replacement Hallmark L/C” in the form attached to this Amendment
as Exhibit I,

2


--------------------------------------------------------------------------------


and the Table of Contents of the Credit Agreement is hereby modified by adding a
reference to “Exhibit R-l - Form of Replacement Hallmark L/C”.

(L)       The Credit Agreement is hereby modified by deleting Schedule 1 thereto
and replacing it with the Schedule 1 in the form attached to this Amendment as
Exhibit 2 (the “Replacement Schedule of Commitments”).

(M)     Schedules 3.1, 3.6(a), 3.6(b), 3.7(a), 3.7(b), 3.8, 3.10, 3.11, 3.17,
3.18(a), 3.18(b), 3.18(c), 3.23, 3.25 and 8.3 to the Credit Agreement are hereby
replaced in their entireties with the Schedules 3.1, 3.6(a). 3.6(b), 3.7(a),
3.7(b), 3.8, 3.10, 3.11, 3.17, 3.18(a), 3.18(b), 3.18(c), 3.23, 3.25 and 8.3,
respectively, attached to this Amendment.

Section 3.      Conditions to Effectiveness. The effectiveness of this the
Amendment is subject to the satisfaction in full of each of the conditions
precedent set forth below (the date on which all such conditions have been
satisfied being herein called the “Amendment Effective Date”):

(A)      the Agent shall have received counterparts of this Amendment which,
when taken together, bear the signatures of the Borrower, each Guarantor, the
Agent and each of the Lenders;

(B)       the representations and warranties in Section 4 hereof shall be true
on the Amendment Effective Date as if made on such date;

(C)       all legal matters incident to this Amendment and the consummation of
the Transaction shall be satisfactory to Morgan, Lewis & Bockius, counsel for
the Agent;

(D)      The Agent shall have received a replacement Hallmark L/C in
substantially the form of Exhibit 1 to this Amendment;

(E)       (i) each Lender which is not listed on the Replacement Schedule of
Commitments as having a positive Revolving Credit Commitment (any such Lender,
an “Exiting Lender”) shall have been or shall on the Amendment Effective Date be
relieved of all obligations in respect of their Commitments, (ii) each Exiting
Lender’s Revolving Credit Loans and unreimbursed drafts, if any, under any
outstanding Letters of Credit shall have been or shall on the Amendment
Effective Date be repaid in full, together with any accrued interest thereon and
any accrued fees payable under the Credit Agreement up to but excluding the
Amendment Effective Date; and

(F)       (i) each (a) continuing Lender whose Revolving Credit Commitments on
the Replacement Schedule of Commitments exceed its Revolving Credit Commitments
on the existing Schedule of Commitments and (b) each financial institution, if
any, which becomes a party to the Credit Agreement pursuant to its execution of
this Amendment (any entity described in clauses (a) and/or (b), an “Increasing
Lender” and any such new or increased Revolving Credit Commitments be “New
Commitments”) shall (1) by its execution of this Amendment or such other
instrument as may be satisfactory to the Agent accept an assignment from the
existing Lenders (including Exiting Lenders) of an interest in each then
outstanding Revolving Credit Loan and unreimbursed draft, if any, under any
Letter of Credit such that, after giving effect

3


--------------------------------------------------------------------------------


thereto, all exposure relating to Revolving Credit Loans is held ratably by all
continuing Lenders in proportion to their Commitments set forth on the
Replacement Schedule of Commitments, (2) in connection with the assignments
described in clause (1), each Increasing Lender shall for all purposes be a
Lender hereunder with respect to its New Commitments and its “Initial Date” for
purposes of such New Commitments shall be the Amendment Effective Date and (3)
pay to the Agent for the account of the other Lenders (including Exiting
Lenders) such Increasing Lender’s pro rata portion of the aggregate amount of
the Revolving Credit Loans and unreimbursed drafts, if any, under any
outstanding Letters of Credit with respect to its New Commitments; and (iii) the
Agent shall have received on behalf of each existing Lender (including Exiting
Lenders), all accrued interest and fees (including commitment fees) in favor of
such Lender pursuant to but excluding the Amendment Effective Date and any
breakage costs associated with any repayments in order to accommodate the
foregoing mechanics set forth in Sections 3(F) and (G). Any assignments
described in clause (G)(i)(l) shall constitute Assignments and Acceptances for
all purposes and amendments to the Schedule of Commitments.

Section 4.       Representations and Warranties of the Credit Parties. Each
Credit Party represents and warrants that:

(A)       after giving effect to this Amendment, the representations and
warranties contained in the Credit Agreement are true and correct in all
material respects on and as of the date hereof as if such representations and
warranties had been made on and as of the date hereof (except to the extent that
any such representations and warranties specifically relate to an earlier date);
and

(B)        after giving effect to this Amendment, no Event of Default or Default
will have occurred and be continuing on and as of the date hereof.

Section 5.       Further Assurances. At any time and from time to time, upon the
Agent’s request and at the sole expense of the Credit Parties, each Credit Party
will promptly and duly execute and deliver any and all further instruments and
documents and take such further action as the Agent.

Section 6.       Fundamental Documents. This Amendment is designated a
Fundamental Document by the Agent.

Section 7.       Full Force and Effect. Except as expressly amended hereby, the
Credit Agreement and the other Fundamental Documents shall continue in full
force and effect in accordance with the provisions thereof on the date hereof.
As used in the Credit Agreement, the terms “Agreement”, “this Agreement”,
“herein”, “hereafter”, “hereto”, “hereof,” and words of similar import, shall,
unless the context otherwise requires, mean the Credit Agreement as amended by
this Amendment.

Section 8.       APPLICABLE LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

4


--------------------------------------------------------------------------------


Section 9.       Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one instrument.

Section 10.     Expenses. The Borrower agrees to pay all out-of-pocket expenses
incurred by the Agent in connection with the preparation, execution and delivery
of this Amendment, including, but not limited to, the reasonable fees and
disbursements of counsel for the Agent.

Section 11.     Headings. The headings of this Amendment are for the purposes of
reference only and shall not affect the construction of or be taken into
consideration in interpreting this Amendment.

IN WITNESS WHEREOF, the parties hereby have caused this Amendment to be duly
executed as of the date first written above.

[Signature Pages Follow]

 

5


--------------------------------------------------------------------------------


 

 

BORROWER:

 

 

 

 

 

CROWN MEDIA HOLDINGS, INC.

 

 

 

 

 

 

 

 

By

/s/ C. Stanford

 

 

 

Name: Charles Stanford

 

 

 

Title: Executive VP Legal

Signature Page to Amendment No. 12


--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

 

 

CM INTERMEDIARY, LLC

 

 

CROWN MEDIA UNITED STATES, LLC

 

 

CITI TEEVEE, LLC

 

 

DOONE CITY PICTURES, LLC

 

 

 

 

 

 

 

 

By

/s/ C. Stanford

 

 

 

Vice President

 

 

 

Charles Stanford

Signature Page to Amendment No. 12


--------------------------------------------------------------------------------


 

 

 

 

LENDERS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., individually
and as Agent and Issuing Bank

 

 

 

 

 

 

 

 

 

By

 

/s/ Jason A. Rastovski

 

 

 

 

 

 

Name:

Jason A. Rastovski

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

BANK OF AMERICA, N. A.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

/s/ Thomas R. Durham

 

 

 

 

 

 

Name:

Thomas R. Durham

 

 

 

 

 

 

Title:

Sr. Vice President

 

 

 

 

CITICORP USA, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

/s/ James M Walsh

 

 

 

 

 

 

Name:

James M Walsh

 

 

 

 

 

 

Title:

Managing Director

Signature Page to Amendment No. 12


--------------------------------------------------------------------------------


 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

/s/ Frederick W. Laird

 

 

 

 

 

 

Name:

Frederick W. Laird

 

 

 

 

 

 

Title:

Managing Director

 

 

 

 

By

 

/s/ Ming K. Chu

 

 

 

 

 

 

Name:

Ming K. Chu

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

/s/ ILLEGIBLE

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

ABN AMRO BANK N.V.

 

 

 

 

 

 

 

 

 

 

 

By

 

/s/ Thomas J. Bieke

 

 

 

 

 

 

Name:

Thomas J. Bieke

 

 

 

 

 

 

Title:

Attorney-In-Fact

 

 

 

 

By

 

/s/ Bruce R. Hague

 

 

 

 

 

 

Name:

Bruce R. Hague

 

 

 

 

 

 

Title:

EVP

 

Signature Page to Amendment No. 12


--------------------------------------------------------------------------------


 

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS
BRANCH, as an Exiting Lender

 

 

 

 

 

 

 

 

 

By

 

/s/ Doreen Barr

 

 

 

 

 

 

Name:

Doreen Barr

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

By

 

/s/ Rianka Mohan

 

 

 

 

 

 

Name:

Rianka Mohan

 

 

 

 

 

 

Title:

Vice President

 

Signature Page to Amendment No. 12


--------------------------------------------------------------------------------